DETAILED ACTION
1.	This communication is in response to the amendment filed on 4/15/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 11-35 (renumbered as 1-25) are allowed.



Reasons for allowance
2.	The prior art does not teach or fairly suggest determine (ing) a task to be executed on a database table in response to a trigger event; determine(ing) a query plan for executing the task, the query plan comprising a plurality of discrete subtasks; assign(ing) the plurality of discrete subtasks to one or more nodes of a plurality of nodes of an execution platform, the execution platform being distinct from data storage storing the database table: in response to assigning the plurality of discrete subtasks, adding one or more additional nodes to the execution platform based on a determination that at least one of the one or more nodes of the plurality of nodes of the execution platform are unavailable; determining whether execution of the task is complete; and store(ing) a record of a completed task in response to determining the execution of the task is complete.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        April 24, 2021